ROTHENBERG, J.
Affirmed. See State v. Griffith, 675 So.2d 911, 913-14 (Fla. 1996) (holding that a defendant waives his right to be charged as a juvenile by not asserting it at the trial level); Williams v. State, 754 So.2d 67, 69 (Fla. 4th DCA 2000) (“Prosecution of a juvenile under Chapter 985, Florida Statutes (1999), is not a question of jurisdiction, in the sense that a court has the power to hear the case.... The right to be prosecuted as a juvenile is one that can be waived.”); Smith v. State, 345 So.2d 1080, 1082 (Fla. 3d DCA 1977) (holding that *1131where a defendant voluntarily submits to the jurisdiction of the circuit court’s adult division, pleads guilty, does not appeal, and accepts the benefits therefrom, he is es-topped from later changing his position and challenging the court’s jurisdiction).